Title: To Benjamin Franklin from Gilles de Lavallée and Other Offerers of Goods and Schemes, [c. November 1782]
From: Lavallée, Gilles de
To: Franklin, Benjamin


News of the peace negotiations inspires a number of merchants, manufacturers, and schemers to make offers to Franklin during the period of this volume. In November, Gilles de Lavallée outlines his plan to establish in the 13 “Colonies Unies” factories for making ribbons, yarns, and thread as well as textiles, coverlets, and sheets. His letter is published below.
On September 26, Petit, a bénéficier of the Church of Paris, wants Franklin to meet his relative Villiers, a horologer who wishes to present the watch he has invented, based on new principles. The watch has been praised in the Journal des savants and admired by other watchmakers.
The firm of Destombes frères writes on November 15 requesting Franklin to forward to Matthew Ridley a list of articles which they manufacture in Roubaix, a center of the wool trade, not far from Lille. Should American merchants ask Franklin to recommend a commercial house, they enclose a note for him describing their goods.
On November 26, M. Arnauld, director of a maison d’éducation et école de mathématiques in Belleville, describes his school in the hope that Franklin will recommend it to those Americans considering a foreign education for their children. The school caters to the nobility and enrolls students from different parts of the world. The enclosed prospectus notes that the school is under the authority and jurisdiction of the cantor of the Eglise de Paris and strives to inculcate a love for Christian wisdom and piety. It is located in the suburbs of Paris and draws on teachers from the city for instruction in music, dance, and fencing.
Another educational project is that sent by the Nouvelle Librairie de la Cour et de l’Académie of Mannheim, on December 24. Believing that the study of the Greeks and Romans alone can form one’s taste for knowledge and that the sciences and the arts make a nation foster progress, greatness, and happiness, they have undertaken to publish Roman writers of the Golden Age at a price everyone can afford. Currently 37 volumes have appeared, representing 18 authors, and this collection may be had for 39 l.t. They hope that Franklin, wishing to cultivate the talents of American youth, will take several copies of each to sell and distribute in his native land. Surely this is a goal worthy of a patriot.
In their studies two correspondents claim to have uncovered the secret workings of nature. Mamboumel de Saradin, writing from Lévigny, near Mâcon, on December 19, is not known as a physicist but has been performing experiments for the past 40 years and has perfected his discovery of the system of nature. The implications for agriculture are extensive. He hopes that Franklin can stop by his house in Burgundy to see some of his experiments and wishes him every success in negotiating the independence of the United States.
On January 1, Godefroi Roi fils takes up the pen for his father, J. J. Roi, a Protestant pastor at Chaux-de-Fonds in Neuchâtel, who had written a year earlier offering to dedicate to Franklin his work Texte de la Nature rétabli, the result of 20 years of close observation. He hopes that Franklin can examine the work when he has the time or submit it to the “accadémie de Massacusetts” to test the truth of his theories. What better occasion to announce the restoration of nature’s origins than that of the rebirth of America under the laws of virtuous liberty? Over the space of 28 pages he offers samples of his ideas and projects on underwater exploration, agriculture, irrigation, and education. If Franklin does not see any way to favor his projects, could he recommend them to His Prussian Majesty through one of the Prussian commercial agents at Paris?
With peace near at hand, L. Lanoix writes on December 10 from Bordeaux to offer Franklin half his ship, the Grand d’Estaing, to carry goods to Congress. In return he would like letters of recommendation for merchants at Philadelphia to whom he might address his own cargo. He will need a passport also.
M. Antheaume, director of the royal hat factory at Rennes, writes from that city on December 12. Like his parents before him, he has suffered financial reversals, and recently a shipment of hats to the Philadelphia firm of Lacaze & Mallet has been refused because the hats were found to be unfashionable. The Philadelphia firm proposes instead that he send textiles and other articles. This is an opportunity to expand his business, but he requires 30,000 livres as an initial investment and hopes that Franklin will intercede. As proof of his reliability he encloses an account of his assets and the proposal from Lacaze & Mallet.
Erdmann Frédéric Senff, inspector of the saltworks at Dürrenberg, Saxony, has read that the English have destroyed many saltworks in the United States and proposes in a letter of December 21 to go over to help remedy the loss. Five or six thousand pounds sterling would serve to launch the project. He can send certificates attesting to his expertise.
On January 12, Daniel Alfons von Sandoz-Rollin, secretary to the Prussian ambassador, sends an undated memoir from the Société du commerce maritime de Prusse proposing trade on a scale greater than has hitherto been possible. The society will fill orders for textiles and articles of clothing manufactured in the region and will arrange for transportation by ship. Franklin will know what is needed and will be able to recommend reliable merchants in America.
 
  
   
   D: Historical Society of Pennsylvania


Mémoire
[c. November, 1782]
Le Jour que J’ai eu l’honneur d’offrir verbalement mes Services à vôtre Excellence pour former divers Etablissemens de Manufactures dans les 13. Colonies Unies de l’amérique Elle eû la bonté de me demander Si Je n’avais pas un Mémoire à lui présenter à ce Sujet; Je n’en avais pas alors, J’eû L’honneur de vous le dire.
Je Crois qu’il est de mon devoir de le faire aujourdhui et Je viens Suplier vôtre Excellence de vouloir bien l’éxaminer.
Je puis faire, et faire Etablir partout ou je me trouverai sans avoir besoin de Modêle.
1º. Des Metiers grande Mécanique propre à faire par un Seul ouvrier toute Sorte de Rubans, soit en fil, Laine, Soye, Cotton &ca. depuis 10. pièces à la fois Jusques à 30. et de toute Largeur par un seul et même metier, unis, Croisés ou faconnés.
2º. Des Moulins à monter, retordre et mettre en Echevaux par la même Machine toutes Sortes de Matières filées au dégré de Serré que l’on désirera Sans aucun apprantissage.
3º. Des Rouets mécaniques pour faire filer par une Seule Personne depuis 2. brins Jusques à Six à la fois Soit Laine ou Cotton.
4º. Une Navette roulante propre à faire par un ouvrier toute Sorte de toiles, des Couvertures de Lits, du Drap &ca. de la plus grande Largeur.
Non seulement Je puis faire Ces Machines, mais Je puis aussi former Les ouvriers pour travailler avec.
J’ai Chez moi et qui travaillent Journellement Les metiers Mecaniques à Rubans, Le Moulin à retordre et mettre en Echevaux toute Sorte de matière filée, La navette roulante pour faire des Etoffes de la plus grande Largeur; J’aurai quand il me plaira les Rouets mécaniques à filer ainsi que Les ouvriers faits & occupés à ces divers ouvrages dont la majeure partie sont mes apprentis, on peut Les venir voir travailler pour en mieux Juger.
Comme Je ne Suis pas pressé et que rien ne me force de quitter ma Patrie, Je desirerais qu’il plaise à Vôtre Excellence de vouloir bien m’instruire, aprés avoir pris les plus éxactes Informations et Vérifié par les faits et Sur Les Lieux, La vérité de ce que J’avance, Qu’elle serait La Protection, Le Secour que Je pourrais obtenir du Congrés pour m’aider à former Ces Etablissemens.
Je desire il est vrai de porter mes Talents Chez un Peuple Brave, Sage & Libre, que J’aime et que Je respecte et à qui Je voudrais de tout mon Coeur être utile, Mais si le Zêle & L’amour propre m’engagent à faire cette Démarche, La Raison m’ordonne de ne La faire qu’aprés que Je Serai assuré d’une Subsistance au moins Egale à Celle que J’ai maintenuë dans ma Patrie et dans ma famille par mon travail &ca. &ca.
Ma Résidence est à Ercuis en Picardie prés de Beaumont sur Oize Distance de Paris de 10. Lieües Et me nomme Gille de Lavallée fabricant en grande Mécanique./.
